 


115 HRES 411 EH: Adjusting the amount of the Members’ Representational Allowance.
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 411 
In the House of Representatives, U. S.,

June 27, 2017
 
RESOLUTION 
Adjusting the amount of the Members’ Representational Allowance. 


Whereas on June 14, 2017, an armed gunman opened fire at a practice for the annual Congressional Baseball Game for Charity, wounding five individuals; Whereas Members of the House are understandably concerned about the security of their staff and the constituents they serve, as well as their personal security;
Whereas the Members' Representational Allowance (MRA) is available for ordinary and necessary expenses associated with security measures; and Whereas heightened security concerns necessitate an adjustment in the MRA to provide Members with additional resources: Now, therefore, be it 
 
That pursuant to section 1(b) of House Resolution 1372, Ninety-fourth Congress, agreed to July 1, 1976, as enacted into permanent law by section 101 of the Legislative Branch Appropriation Act, 1977 (2 U.S.C. 4314), the Members’ Representational Allowance applicable as of the date of the adoption of this resolution for each Member of the House of Representatives (including the Delegates and Resident Commissioner to the Congress) is increased by $25,000, to be available through January 2, 2018.  Karen L. Haas,Clerk. 